DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 2/18/2022. Claims 1, 10-17 and 19-20 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 10 and 19 are independent claims.

Response to Arguments
Applicant’s arguments, see page 11, filed 2/18/2022, with respect to claim interpretation under 35 USC 112f of claims 10-18 have been fully considered. Based on the amendment claims no longer invoke claim interpretation.
Applicant’s arguments, see pages 11-13, filed 2/18/2022, with respect to rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 13-16, filed 2/18/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered but are not persuasive.  
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:

With regards to argument “the first set of parameters of the comment evaluation model refers to processing parameters to be used by the comment evaluation model in implementing feature extraction and usefulness degree evaluation. (page 13-14). 
In response to applicant's argument a: The argument is that the subset of the review data and/or review metadata in Tsaparas is different from the first set of parameters of the comment evaluation model in the amended claim 1.
	According to page 7 lines “FIG. 1, the computing device 102 obtains a web page 110 from the comment repository 104, and the web page 110 presents one or more comments 112, 114-1, and 114-2 on "hat" and these comments are reviewed by "John", "Sophie" and "Lily" respectively. The computing device 102 expects to use these comments to train the comment evaluation model 106, that is, to update the set of parameters of the comment evaluation model 106.” And page 8 lines 28-30 describes “the set of parameters of the comment evaluation model 106 is sometimes referred to as a first set of parameters. The feature of the comment refers to information that characterizes the semantics of the comment. The feature can be extracted30 as the form of measures.” The parameters or the processing parameters of comments are used to train the comment evaluation model. 
	Accordingly, Tsaparas teaches in 0025-0026 that as in Fig. 2, the review scoring engine 130 may comprise several components including a text analysis engine 210, a metadata analysis engine 220, and a training engine 230. The review scoring engine 130 may also generate training data. With para 0033 that the training engine 230 may train and/or generate the review scoring model 135 using a subset of the review data 145 and/or review metadata 155. The subset of the review data 145 and/or review metadata 155 may be stored as the training data 245. 
	As para 0026 teaches the text analysis engine 210 may analyze the text of a user review and generate values or scores for one or more text-based features. In some implementations, the text features may comprise text statistics (i.e., measure feature). With para 0031 for the metadata analysis engine 220 may analyze metadata associated with a review or an author of a review and may generate values or scores for a review for various metadata features. In some implementations, the metadata features may comprise author-based metadata features. The author-based metadata features may describe various statistics regarding the author and other reviews generated by the author.
In Tsaparas, the features used for training the model are not obtained by the model and the reviews for training the model are not two reviews one is marked with the corresponding actual degree of usefulness and another is not marked with the corresponding actual degree of usefulness.
In response to applicant's argument b: The argument is that Tsaparas teaches scoring model may be trained using only the text features, only the metadata features, or some combination of both.
	Tsaparas also teaches in para 0033 that the training engine 230 may train and/or generate the review scoring model 135 using a subset of the review data 145 and/or review metadata 155. The subset of the review data 145 and/or review metadata 155 may be stored as the training data 245.
	In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsaparas et al. US 20110173191 A1 (hereinafter “Tsaparas”).

As to claims 1, 10 and 19,
Tsaparas teaches a method for updating model parameters (Tsaparas, para 0023, The review scoring engine 130 may train the scoring model 135 by adjusting the weights to accurately predict the review scores of the reviews from the subset of the review data 145), comprising: 
according to current values of a first set of parameters of a comment evaluation model (Tsaparas, para 0033, The training engine 230 may train and/or generate the review scoring model 135 using a subset of the review data 145 and/or review metadata 155 (i.e., current value of a first set of parameters). The subset of the review data 145 and/or review metadata 155 may be stored as the training data 245), extracting a first feature of a first comment and a second feature of a second comment by using the comment evaluation model (Tsaparas, para 0036 and 0038, the training engine 230 may train the scoring model 135 using the feature vectors for each review (i.e., a first feature of a first comment and a second feature of a second comment) in the training data 245 by adjusting a weight associated with each feature in the scoring model 135), wherein:
the comment evaluation model is configured to evaluate a degree of usefulness of a comment (Tsaparas, para 0038, The review scoring engine 130 may determine a feature vector for a received review, and use the scoring model 135 to determine a score (i.e., a degree of usefulness) for the review with para 0029 for A review having a large ratio or a high or predetermined number of positive and/or negative words may be indicative of a review of high quality (i.e., degree of usefulness) because the review is likely to provide information that may help another user make a purchasing decision),
the first set of parameters of the comment evaluation model includes processing parameters usable by the comment evaluation model in implementing feature extraction and usefulness degree evaluation (Tsaparas, para 0025, the review scoring engine 130 may comprise several components including a text analysis engine 210, a metadata analysis engine 220, and a training engine 230. The review scoring engine 130 may also generate and access data including the scoring model 135 and training data 245, for example, from storage with para 0034-0035 for the training engine 230 may train the scoring model 135 by generating a set of text features using the text of the reviews from the training data 245. The text feature values may be determined by the text analysis engine 210(i.e., feature extraction) as described above), 
the first comment and the second comment are selected from a set of comments, each comment of the set of comments being obtained in advance and used to learn the first set of parameters of the comment evaluation model (Tsaparas, para 0036, the training engine 230 may train the scoring model 135 using the feature vectors for each review in the training data 245 by adjusting a weight associated with each feature in the scoring model 135, such that the scoring model 135 is able to predict the score associated with a review from the training data 245 given the feature vector associated with the review), and 
the set of comments including labelled comments that are labelled with corresponding actual degrees of usefulness and non-labelled comments that are not labelled with corresponding actual degrees of usefulness (Tasaparas, para 0046, A plurality of reviews is received (301). The plurality of reviews may be received by the review scoring engine 130 from the review provider 140. Each review in the plurality of reviews may be associated with an author and a score. The score may reflect the perceived quality of the review);
determining at least one similarity measure of the first comment and the second comment based on the first feature and the second feature (Tsaparas, para 0028-0029, The conformity features may be a measure of how the review compares to the style of other reviews in the review data 145, or to reviews that have been flagged, identified, or selected as model or expert reviews. In some implementations, the conformity features may be determined by the text analysis engine 210 by measuring the KL-divergence between the feature vector of the review and the other reviews. Other methods may also be used with para 0029 for In some implementations, the text features may comprise sentiment features. The sentiment features may be based on a number of positive or negative words found in a review, or a ratio of positive and negative words in a review to the overall number of words in the review, for example. A review having a large ratio or a high or predetermined number of positive and/or negative words (i.e., similarity measure) may be indicative of a review of high quality because the review is likely to provide information that may help another user make a purchasing decision. In some implementations, the sentiment features may be determined by the text analysis engine 210 using one or more lists of negative and/or positive words, for example); 
in response to the first comment being one of the labelled comments labelled with a corresponding actual degree of usefulness and the second comment one of the non-labelled comment not being labelled with a corresponding actual degree of usefulness, updating the current values of the first set of parameters at least based on the at least one similarity measure so as to obtain updated values of the first set of parameters (Tsaparas, para 0038-0039, the metadata constraint is an author consistency constraint. The author consistency constraint is based on the principle that an author tends to generate reviews of a consistent quality. Therefore, a predicted score for a review by the scoring model 135 may be adjusted or skewed to be close to the average score associated with the author. The average score for an author may be known (e.g., part of the metadata), or estimated, for example);
inputting a comment to be evaluated into the comment evaluation model with the updated values of the first set of parameters to obtain a degree of usefulness of the comment to be evaluated (Tsaparas, para 0036, the training engine 230 may train the scoring model 135 using the feature vectors for each review in the training data 245 by adjusting a weight associated with each feature in the scoring model 135, such that the scoring model 135 is able to predict the score associated with a review from the training data 245 given the feature vector associated with the review); and 
outputting the degree of usefulness of the comment to be evaluated for presentation with the comment to be evaluated (Tasaparas, para 0023, The review scoring engine 130 may train the scoring model 135 by adjusting the weights to accurately predict the review scores of the reviews from the subset of the review data 145. The trained scoring model 135 may be used by the review scoring engine 130 to score new reviews or reviews that were not part of the subset of review data 145 used to train the scoring model 135. The score for a review generated by the trained scoring model 135 may then be associated with the review and displayed with the review by the review provider 140, for example).

As to claims 2, 11 and 20,
Tsaparas teaches determining the at least one similarity measure, comprises: 
processing the first feature and the second feature using a similarity evaluation model to determine a first similarity measure of the first comment and the second comment based on current values of a second set of parameters of the similarity evaluation model (Tasaparas, para 0022 for The review scoring engine 130 may receive a subset of the review data 145 and the review metadata 155. The subset of the review data 145 and the review metadata 155 may be used to train the scoring model 135 to generate a score for a review based on the text of the review and metadata associated with the review and/or the author of the review (i.e., text, metadata, author etc.. are corresponds to features). The metadata may further include social networking data with para 0024 for the review scoring engine 130 may further train the review scoring model 135 using reviews (e.g., review data 145) (i.e., review data corresponds to set of parameters that are used to train the model) from a first domain or website, and metadata from a second domain or website. Because users tend to generate reviews for a variety of websites or domains it may be likely that there is a reviewer from the first domain in the second domain. Moreover, many reviewers tend to "cut and paste" reviews from one domain to another, or at least maintain a consistent style or tone (i.e., similarity measure). The mapping of the reviews may be done by performing textual analysis of the reviews in the first domain against the reviews of the second domain to identify reviews of the first and second domain that are similar); and 
determining a second similarity measure of the first comment and the second comment by calculating a difference between the first feature and the second feature (Tasaparas, para 0026-0028, the text features may comprise conformity features. The conformity features may be a measure of how the review compares to the style of other reviews in the review data 145, or to reviews that have been flagged, identified, or selected as model or expert reviews. In some implementations, the conformity features may be determined by the text analysis engine 210 by measuring the KL-divergence between the feature vector of the review and the other reviews).  

As to claims 3 and 12,
Tsaparas teaches updating the current values of the first set of parameters comprises: 
in response to that the first similarity measure exceeds a preset threshold, updating the current values of the first set of parameters based on the first similarity measure and the second similarity measure to obtain the updated values of the first set of parameters (Tsaparas, para 0029, A review having a large ratio or a high or predetermined number of positive and/or negative words may be indicative of a review of high quality because the review is likely to provide information that may help another user make a purchasing decision. In some implementations, the sentiment features may be determined by the text analysis engine 210 using one or more lists of negative and/or positive words with 0036 for the training engine 230 may train the scoring model 135 using the feature vectors for each review in the training data 245 by adjusting a weight associated with each feature in the scoring model 135, such that the scoring model 135 is able to predict the score associated with a review from the training data 245 given the feature vector associated with the review as para 0037 discloses the scoring model may be trained using only the text features, only the metadata features , or some combination of both and para 0026-0030 teaches text features data and para 0031-0032 teaches metadata features data), 
wherein the updated values prompt the comment evaluation model to extract features with a smaller difference for the first comment and the second comment (Tsaparas, para 0041, In some implementations, the metadata constraint may be a co-citation-consistency constraint. The co-citation-consistency constraint is based on the principle that if an author A is trusted by an author B, and an author C is trusted the author B, then reviews by author A and reviews by author C may have at least the same quality. Therefore, a predicted score for a review by the scoring model 135 for an author may be adjusted or skewed to be close to the average score of authors who are trusted by the same common author. In some implementations, the co-citation-consistency constraint may be incorporated into the review scoring engine 130 using Equation (4) with para 0046 for The reviews may comprise a training set of reviews that have been selected (i.e., prompt) from the review data 145 for training the scoring model 135).  
As to claims 4 and 13,
Tsaparas teaches updating the current values of the first set of parameters comprises: 
in response to that the first similarity measure does not exceed a preset threshold, updating the current values of the first set of parameters based on the first similarity measure and the second similarity measure to obtain the updated values of the first set of parameters (Tsaparas, para 0023, The trained scoring model 135 may be used by the review scoring engine 130 to score new reviews or reviews that were not part of the subset of review data 145 (i.e., new or not part of the subset of review data corresponds to does not exceed a preset threshold) used to train the scoring model 135. The score for a review generated by the trained scoring model 135 may then be associated with the review and displayed with the review by the review provider 140, for example), 
wherein the updated values prompt the comment evaluation model to extract features with a greater difference for the first comment and the second comment (Tsaparas, para 0024, the review scoring engine 130 may further train the review scoring model 135 using reviews (e.g., review data 145) from a first domain or website, and metadata from a second domain or website (i.e., two different domain represents greater difference). For example, the first domain may include several user generated scores or reviews and little or no metadata such as social networking data. The second domain may include extensive metadata. In order to train the review scoring model 135 using the reviews of the first domain and the metadata from the second domain, the review scoring model may map the reviews from the first domain to likely authors from the second domain. Because users tend to generate reviews for a variety of websites or domains. Authors of the first domain who have reviews that are similar to authors of the second domain may be mapped together. The review scoring model 135 may then be trained using the text of the reviews from the first domain and the metadata of the authors from the second domain).  

As to claims 5 and 14,
Tsaparas teaches updating the current values of the second set of parameters based on the first similarity measure and the second similarity measure to obtain updated values of the second set of parameters (Tsaparas, para 0029, A review having a large ratio or a high or predetermined number of positive and/or negative words may be indicative of a review of high quality because the review is likely to provide information that may help another user make a purchasing decision. In some implementations, the sentiment features may be determined by the text analysis engine 210 using one or more lists of negative and/or positive words with 0036 for the training engine 230 may train the scoring model 135 using the feature vectors for each review in the training data 245 by adjusting a weight associated with each feature in the scoring model 135, such that the scoring model 135 is able to predict the score associated with a review from the training data 245 given the feature vector associated with the review as para 0037 discloses the scoring model may be trained using only the text features, only the metadata features , or some combination of both and para 0026-0030 teaches text features data and para 0031-0032 teaches metadata features data).  

As to claims 6 and 15,
Tsaparas teaches updating the current values of the second set of parameters comprises: 
in response to that the first similarity measure exceeds a preset threshold, updating the current values of the second set of parameters based on the first similarity measure and the second similarity measure to obtain the updated values of the second set of parameters (Tsaparas, para 0029, A review having a large ratio or a high or predetermined number of positive and/or negative words may be indicative of a review of high quality because the review is likely to provide information that may help another user make a purchasing decision. In some implementations, the sentiment features may be determined by the text analysis engine 210 using one or more lists of negative and/or positive words with 0036 for the training engine 230 may train the scoring model 135 using the feature vectors for each review in the training data 245 by adjusting a weight associated with each feature in the scoring model 135, such that the scoring model 135 is able to predict the score associated with a review from the training data 245 given the feature vector associated with the review as para 0037 discloses the scoring model may be trained using only the text features, only the metadata features , or some combination of both and para 0026-0030 teaches text features data and para 0031-0032 teaches metadata features data), 
wherein the updated values of the second set prompt the similarity evaluation model to determine that the similarity between the first comment and the second comment is higher (Tsaparas, para 0041, In some implementations, the metadata constraint may be a co-citation-consistency constraint. The co-citation-consistency constraint is based on the principle that if an author A is trusted by an author B, and an author C is trusted the author B, then reviews by author A and reviews by author C may have at least the same quality. Therefore, a predicted score for a review by the scoring model 135 for an author may be adjusted or skewed to be close to the average score of authors who are trusted by the same common author. In some implementations, the co-citation-consistency constraint may be incorporated into the review scoring engine 130 using Equation (4) with para 0046 for The reviews may comprise a training set of reviews that have been selected (i.e., prompt) from the review data 145 for training the scoring model 135 with para 0024, the review scoring engine 130 may further train the review scoring model 135 using reviews (e.g., review data 145) from a first domain or website, and metadata from a second domain or website (i.e., two different domain represents greater difference). For example, the first domain may include several user generated scores or reviews and little or no metadata such as social networking data. The second domain may include extensive metadata. In order to train the review scoring model 135 using the reviews of the first domain and the metadata from the second domain, the review scoring model may map the reviews from the first domain to likely authors from the second domain. Because users tend to generate reviews for a variety of websites or domains. Authors of the first domain who have reviews that are similar to authors of the second domain may be mapped together. The review scoring model 135 may then be trained using the text of the reviews from the first domain and the metadata of the authors from the second domain).  .
  
As to claims 7 and 16,
Tsaparas teaches updating the current values of the second set of parameters comprises: 
in response to that the first similarity measure does not exceed a preset threshold, updating the current values of the second set of parameters based on the first similarity measure and the second similarity measure to obtain the updated values of the second set of parameters (Tsaparas, para 0029, A review having a large ratio or a high or predetermined number of positive and/or negative words may be indicative of a review of high quality because the review is likely to provide information that may help another user make a purchasing decision. In some implementations, the sentiment features may be determined by the text analysis engine 210 using one or more lists of negative and/or positive words with 0036 for the training engine 230 may train the scoring model 135 using the feature vectors for each review in the training data 245 by adjusting a weight associated with each feature in the scoring model 135, such that the scoring model 135 is able to predict the score associated with a review from the training data 245 given the feature vector associated with the review as para 0037 discloses the scoring model may be trained using only the text features, only the metadata features , or some combination of both and para 0026-0030 teaches text features data and para 0031-0032 teaches metadata features data), 
wherein the updated values of the second set prompt the similarity evaluation model to determine that the similarity between the first comment and the second comment is lower ((Tsaparas, para 0041, In some implementations, the metadata constraint may be a co-citation-consistency constraint. The co-citation-consistency constraint is based on the principle that if an author A is trusted by an author B, and an author C is trusted the author B, then reviews by author A and reviews by author C may have at least the same quality. Therefore, a predicted score for a review by the scoring model 135 for an author may be adjusted or skewed to be close to the average score of authors who are trusted by the same common author. In some implementations, the co-citation-consistency constraint may be incorporated into the review scoring engine 130 using Equation (4) with para 0046 for The reviews may comprise a training set of reviews that have been selected (i.e., prompt) from the review data 145 for training the scoring model 135 with para 0024, the review scoring engine 130 may further train the review scoring model 135 using reviews (e.g., review data 145) from a first domain or website, and metadata from a second domain or website (i.e., two different domain represents greater difference). For example, the first domain may include several user generated scores or reviews and little or no metadata such as social networking data. The second domain may include extensive metadata. In order to train the review scoring model 135 using the reviews of the first domain and the metadata from the second domain, the review scoring model may map the reviews from the first domain to likely authors from the second domain (i.e., lower similarity among different domain). Because users tend to generate reviews for a variety of websites or domains. Authors of the first domain who have reviews that are similar to authors of the second domain may be mapped together (i.e. similarity is higher). The review scoring model 135 may then be trained using the text of the reviews from the first domain and the metadata of the authors from the second domain).  
As to claims 8 and 17,
Tsaparas teaches updating the current values of the first set of parameters comprises: 
processing the first feature using the comment evaluation model based on the current values of the first set of parameters to determine an estimated degree of usefulness corresponding to the first comment (Tsaparas, para 0029, In some implementations, the text features may comprise sentiment features. The sentiment features may be based on a number of positive or negative words found in a review, or a ratio of positive and negative words in a review to the overall number of words in the review, for example. A review having a large ratio or a high or predetermined number of positive and/or negative words may be indicative of a review of high quality because the review is likely to provide information that may help another user make a purchasing decision. In some implementations, the sentiment features may be determined by the text analysis engine 210 using one or more lists of negative and/or positive words); and 
updating the current values of the first set of parameters based on the actual degree of usefulness and the estimated degree of usefulness (Tsaparas, para 0038-0039, the metadata constraint is an author consistency constraint. The author consistency constraint is based on the principle that an author tends to generate reviews of a consistent quality. Therefore, a predicted score for a review by the scoring model 135 may be adjusted or skewed to be close to the average score associated with the author).  
As to claims 9 and 18,
Tsaparas teaches the first comment and the second comment are selected from a set of comments in a random manner (Tsaparas, para 0024, the review scoring engine 130 may further train the review scoring model 135 using reviews (e.g., review data 145) from a first domain or website, and metadata from a second domain or website. For example, the first domain may include several user generated scores or reviews and little or no metadata such as social networking data. The second domain may include extensive metadata. In order to train the review scoring model 135 using the reviews of the first domain and the metadata from the second domain, the review scoring model may map the reviews from the first domain to likely authors from the second domain).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Kanungo et al. (US 20120143794 A1) discloses answer model comparison. One implementation can determine a first frequency at which an individual answer category appears in an individual slot on a query results page when utilizing a first model. The method can ascertain a second frequency at which the individual answer category appears in the individual slot on the query results page when utilizing a second model. The method can calibrate the second model so that the second frequency approaches the first frequency.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/17/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164